                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVID ISAAC GARCIA,

       Plaintiff,

v.                                                                       No. 16-cv-1407 WJ/SMV

JASON GARCIA, FNU CHAVIRA,
FNU ALIMON, JOHN DOE,

       Defendants.

                      ORDER STRIKING POST-DISMISSAL FILINGS

       THIS MATTER is before the Court on the December 18, 2019 letter to the Court from

Plaintiff, David Isaac Garcia [Doc. 20]. The Court will strike Plaintiff Garcia’s post-dismissal

filings and will direct Plaintiff Garcia that in order to open a new case, he must file a new

complaint.

       This case was dismissed without prejudice by the District Judge on June 15, 2017.

[Doc. 13]. The dismissal Order constituted a final order of dismissal of all claims and had the

effect of closing the case. See Fed. R. Civ. P. 41(b). The Court’s June 15, 2017 Order was without

prejudice, meaning that Plaintiff was permitted to refile his claims. However, in order to refile his

claims, Plaintiff must open a new case by filing a new complaint. Fed. R. Civ. P. 3.

       Plaintiff has not submitted a new complaint to the Court, and his post-dismissal filings in

this case are of no effect because the case is closed. Therefore, the Court will strike his

post-dismissal filings [Docs. 15, 16, 17, 18, 19, 20]. If Plaintiff wishes to proceed forward on any

claim, he must submit a new complaint in proper form under 42 U.S.C. § 1983 and either pay the
filing fee or submit an application to proceed without prepayment of fees or costs under 28 U.S.C.

§ 1915.

          IT IS ORDERED that:

          (1) Plaintiff’s post-dismissal filings in this case [Doc. 15, 16, 17, 18, and 19] be STRUCK;

          (2) If Plaintiff wishes to proceed on civil rights claims, he must submit a new complaint

in proper form under 42 U.S.C. § 1983, and pay the filing fee or submit an application to proceed

without prepayment of fees or costs under 28 U.S.C. § 1915; and

          (3) The Clerk of the Court send Plaintiff a form civil rights complaint under 42 U.S.C.

§ 1983 and a long form application to proceed without prepayment of fees or costs under 28 U.S.C.

§ 1915.

          IT IS SO ORDERED.




                                                ____________________________________
                                                STEPHAN M. VIDMAR
                                                United States Magistrate Judge




                                                   2
